Citation Nr: 9909684	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A.  1151 for malnutrition.  

2.  Whether the claim for entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A.  1151 for residuals of an 
epidural injection is well grounded.  


REPRESENTATION

Appellant represented by:	Jack W. Harang, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from November 1965 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran sustained a post service gunshot wound of the 
abdomen in August 1979 with resultant paraplegia.  Records of 
his hospitalization at the Hotel Dieu Hospital from August 
1979 to January 1980 reflect that he had had surgery during 
his initial hospitalization elsewhere and then had been 
transferred to the Hotel Dieu Hospital where he had four 
surgical procedures, in August, September, October, and 
November 1979.  These included multiple gastrointestinal 
surgeries.  After the November 1979 operation his 
gastrointestinal function slowly resumed and on hospital 
discharge his gastrointestinal function was deemed to be 
satisfactory.  

Records of the Charity Hospital in Louisiana of 1980 and 1981 
reflect that an upper gastrointestinal X-ray series in March 
1980 revealed residuals of a subtotal gastrectomy with 
Billroth II type anastomosis without evidence of ulcerations 
in the gastric remnant and a small uncomplicated sliding 
hiatal hernia.  In April 1980, it was felt that he could 
swallow adequately and that his feeding jejunostomy should be 
closed.  A March 1981, clinical notation noted that he was 
working part-time for a cab company.  Another notation 
reflects that the veteran's lawyer desired an out-of-court 
settlement of some unspecified matter.  

On VA examination in 1983 the veteran's complaints included 
anorexia with weight loss of 15 lbs. in recent months.  His 
build and state of nutrition were described as "poorly 
developed."  

A January 1984 rating action granted the veteran entitlement 
to pension benefits and special monthly pension based on need 
for regular aid and attendance by reason of paraplegia with 
loss of anal and bladder sphincter control.  

In March 1995 the veteran's claim for benefits under 38 
U.S.C. § 1151 (West 1991) for residuals of decubitus ulcers, 
malnutrition, and "residuals of an epidural at that 
location" was received.  

On file are VA clinical records beginning in January 1995.  A 
notation of February 26, 1995 reflects that he had had nausea 
and vomiting and a lack of appetite and that his symptoms had 
begun several days prior to VA hospitalization discharge.  A 
March 14, 1995 VA operative report reflects that he 
underwent, in part, the placement of an open suprapubic 
cystostomy tube and debridement of necrotizing fasciitis.  On 
March 16, 1995 it was noted that he would have a protracted 
period of VA hospitalization and that an emphasis would be 
placed on his nutritional status.  

Subsequent VA nutritional status reports note that the 
veteran had severe malnutrition due to depleted visceral 
protein status, multiple decubitus ulcer (also described as 
an alteration in his skin integrity), inadequate caloric 
intake, low weight status, and dependence on "T-FDG."  It 
was also noted that his serum albumin continued to decrease.  

The discharge summary of VA hospitalization from March 1995 
to March 1996 reflects diagnoses of, in part, malnutrition, 
anemia of chronic disease, iron deficiency anemia, Vitamin 
B12 deficiency, Vitamin K deficiency secondary to 
malnutrition.  During that hospitalization he underwent 
bilateral above-the-knee amputations and had an ileal-conduit 
urinary diversion, gastrostomy, and jejunostomy.  

The September 1996 rating action granted entitlement to 
benefits under 38 U.S.C. § 1151 for decubitus ulcers but 
denied entitlement to benefits under 38 U.S.C. § 1151 for 
bilateral above-the-knee amputations, malnutrition, and 
residuals of an epidural injection.  The malnutrition was 
deemed to be in part due to natural progress of chronic 
gastrointestinal disability (apparently the prior 
gastrointestinal surgeries) [see 38 C.F.R. § 3.358(b)(2)] 
and in part due to willful misconduct for lack of dietary 
compliance during VA hospitalization [see 38 C.F.R. 
§ 3.358(c)(4)].  It was found that there were no residuals 
of an epidural injection.  

A June 1998 rating action granted entitlement to benefits 
under 38 U.S.C. § 1151 for bilateral above-the-knee 
amputations, which was assigned a 100 percent disability 
rating, and granted special monthly compensation based on 
anatomical loss of both lower extremities above the knee but 
continued the denials of entitlement to benefits under 38 
U.S.C. § 1151 for malnutrition and residuals of an epidural 
injection.  

An October 26, 1998 RO letter acknowledges that there had 
been a settlement of a tort claim against the Government for 
disability from VA treatment at facilities in New Orleans, 
Louisiana, and Houston, Texas.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), 38 C.F.R. 
§ 3.358(c)(3) (part of the regulation which enables 38 
U.S.C. § 1151) was invalidated on the grounds that section 
of the regulation, which included an element of fault, did 
not properly implement 38 U.S.C.A. § 1151.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).  

Accordingly, these claims will be adjudicated without regard 
to whether there was VA fault.  

As to the claim for epidural injection residuals, the RO has 
apparently indicated that the veteran may have had epidural 
injections by VA personnel (and the record suggests that such 
may have been for a variety of possible reasons).  However, 
the veteran has failed to identify which epidural injection 
to which he is referring, notwithstanding his statement in 
his claim that the injection was "at that location."  
Accordingly, the veteran and his representative should be 
requested, prior to adjudicating whether this claim is well 
grounded, which injection they are referring to, when it was 
administered, and precisely what residuals are being claimed 
as a result of that injection.  

As to malnutrition, the Board observes that there is some 
evidence that the veteran had gastrointestinal disability 
prior to commencement of his VA treatment, including gastric 
resection and a hiatal hernia, and that applicable VA 
Diagnostic Codes for rating such disabilities take into 
consideration such symptoms as malnutrition and anemia.  In 
part see 38 C.F.R. § 4.114, Diagnostic Codes 7308 
(postgastrectomy syndrome) and 7346 (hiatal hernia) (1998).  

On the other hand, there is also evidence that severe 
malnutrition may have first been observed during the 
veteran's period of VA treatment.  

The Board is required to consider medical evidence in 
reaching it's decision and may not rely on it's own medical 
judgment or that of the RO.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  However, the Board also recognizes the 
difficulty in arranging for an examination of the veteran 
with regard to the claimed disabilities, since he was unable 
to attend a scheduled examination in September 1996, and also 
notes that what is needed is primarily a medical opinion as 
opposed to current clinical findings.  Thus, in view of the 
above and the lack of evidence regarding the etiology of any 
malnutrition, the Board believes that the claims file should 
be reviewed by a specialist in gastroenterology for an 
appropriate medical opinion.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should request the veteran and 
his representative to clarify what matter 
was referred to in the clinical notes 
from the Charity Hospital with respect to 
an out-of-court settlement.  
Specifically, they should be requested to 
clarify whether this matter refers to any 
claim or litigation against any private 
medical facility in conjunction with 
treatment, or lack thereof, following the 
veteran's gunshot wound in August 1979, 
and particularly if it concerned an 
alleged malnutrition.  

2.  The RO should contact the veteran and 
his representative and request that they 
describe, in as much detail as possible, 
which epidural injection they are 
referring to, when it was administered, 
and precisely what residuals are being 
claimed.  The RO should then take 
appropriate steps to ensure than any VA 
clinical records pertaining to this 
matter are obtained and associated with 
the claim file.  The RO should also 
consider obtaining any examination or 
medical opinion as to this matter, if it 
is necessary.  

3.  The veteran's claim file should be 
reviewed by a VA specialist in 
gastroenterology for the purpose of 
determining the nature, cause, and 
etiology of any malnutrition that the 
veteran may now have.  The claims folder 
and a copy of this remand should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  

The examiners should be requested to 
responded to the following questions:  

(A)  Does the veteran now have chronic 
malnutrition or residuals of 
malnutrition? 

(B)  What are the current manifestations 
or residuals of any malnutrition?

(C)  What is the nature, cause, and 
etiology of any malnutrition that the 
veteran may now have?  

(D)  Specifically, did any VA treatment 
or surgery cause or contribute to the 
development of malnutrition or to the 
aggravation of any pre-existing 
malnutrition?  

(E)  Was the veteran at any time 
noncompliant with his dietary regimen 
during VA treatment and, if so, in what 
manner(s) or way(s)?  

(F)  If the veteran was at any time 
noncompliant with his dietary regimen 
during VA treatment, did it cause or 
contribute to the development of 
malnutrition or to the aggravation of any 
pre-existing malnutrition?  

The examiner should explain the rationale 
for any opinion or diagnosis and it would 
be helpful if the examiner would support 
his or her opinion with references to the 
medical records, clinical findings, or 
appropriate medical literature.  

4.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include adequate responses 
to the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

If any determination(s) remains adverse to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, 
and the reasons and bases for the decision reached.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


